                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION


JOEL EDWARD RICH AND
TODD BAGGETT                                                                         PLAINTIFFS

V.                                                                                 NO. 3:18CV068

COX MEDIA GROUP NORTHEAST,
LLC, D/B/A WHBQ TV/FOX 13                                                          DEFENDANTS


                                                ORDER

       Presently before the Court is defendant’s, Cox Media Group Northeast, LLC, d/b/a WHBQ

TV/Fox 13 (“WHBQ TV”), motion to dismiss for failure to state a claim [10]. The plaintiffs, Joel Edward

Rich and Todd Baggett, having responded, and the defendant having filed its rebuttal, and the Court having

reviewed the parties’ submissions, is now prepared to rule.

                                             Relevant Facts

       The plaintiffs were police officers employed by the Southaven Mississippi Police Department.

WHBQ TV is a local television station in Memphis, Tennessee owned by Cox Media Group Northeast

LLC. WHBQ TV also operates a Facebook Page on which it posts local stories. On September 29, 2017,

WHBQ TV posted an article on its Facebook page regarding the fatal shooting of Ismael Lopez by the

Southaven Police Department. The article stated that WHBQ TV had obtained a list of officers purportedly

on duty at the time of the shooting. The article then stated that, of the officers named on the list, “two

snakes stand out – Todd Baggett and Joel Rich,” and that they had been involved in a previous police

incident involving Troy Goode in 2015. The article further stated that “Baggett and Rich are not accused

of being the ones who shot Lopez.” The morning after the article was posted, WHBQ TV was alerted




                                                    1
about the “snake reference.” WHBQ TV responded by removing the reference to “snakes” and included

a note that read:

       “Update: in a previous version of this story, an error was made describing two Southaven police
       officers in an unflattering manner. It was never our intent to misrepresent these officers. We have
       corrected the body of this story to reflect that. We apologize for the error.”

The updated article is still accessible on WHBQ TV’s website. WHBQ TV stated that the reference to

the plaintiffs as “snakes” was a typographical error – which was made by a reporter who typed the

words on her phone.

                                            Procedural History

       The article was attached as an exhibit to the defendant’s motion to dismiss. In Haynes v. The

Innocence Project the Southern District of Mississippi determined:

       When a defendant attaches evidence to a 12(b)(6) motion that was referenced in the Complaint
       that is central to the plaintiff’s claims, the defendant merely assists the plaintiff in establishing the
       basis of the suit, and the court in making the elementary determination of whether a claim has been
       stated.

Haynes v. The Innocence Project, No. 3:09-cv-218-KS-LRA, (S.D. Miss., 2011).

       In their complaint, the plaintiffs state that the defendant’s statements were intended to “harm,

embarrass and jeopardize” the plaintiffs. The plaintiffs further allege that their families suffered severe

trauma as well as threats of harm and violence because of these statements. Finally, the plaintiffs state that

the defendant’s “false and malicious statements have resulted in injury to [the plaintiffs’] personal and

professional reputation and have exposed them to public hatred, contempt and ridicule and degraded them

in the community.” The plaintiffs have requested a total retraction of the false statements as well as

compensatory and punitive damages against the defendant.

       The defendant filed the present motion, in which it argues that the plaintiffs have not proved that

the statements made in the article were defamatory as a matter of law. Having considered the parties’

arguments, along with relevant authorities and evidence, the Court finds as follows:



                                                      2
                                          Rule 12(b)(6) Standard

        Before the Court can grant a motion to dismiss, a defendant must show that the plaintiff has not

met the relevant pleading standard to state a claim. Specifically, a defendant must show that the plaintiff’s

complaint fails to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 697

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.

        This Court has previously recognized that “the purpose of a Rule 12(b)(6) motion [is] to test the

formal sufficiency of the statement for relief; it is not a procedure to be invoked to resolve a contest about

the facts or the merits of a case.” Edwards v. Coldwell Banker Real Estate Corp., 2006 WL 2404718, *1

(N.D. Miss. Aug. 18, 2006) (citing Murray v. Amoco Oil Co., 539 F.2d 1385 (5th Cir. 1976)).

        “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state a

claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205

(5th Cir. 2007) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “A claim is plausible if it

contains ‘factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Lewis v. Harrison, 2017 WL 111332, *1 (N.D. Miss. Jan. 10, 2017) (quoting

Ashcroft, 556 U.S. 662, 678 (2009)).

                                                 Discussion

        In their complaint, the plaintiffs allege that the defendant’s actions and statements were defamatory

and caused negligent and intentional infliction of emotional distress. In response, the defendant asserts

that its statements are not defamatory as a matter of law and that the plaintiffs have not illustrated that the

defendant acted with malice. Further, the defendant argues that the plaintiffs’ negligent and intentional




                                                       3
infliction of emotional distress claims will fail because those claims are derivatives of a failed defamation

claim.

   A. Defamation

         Defamation is defined as:

                Any written or printed language which tends to injure one’s reputation, and thereby expose
                him to public hatred, contempt or ridicule, degrade him in society, lessen him in public
                esteem or lower him in the confidence of the community is actionable per se.

         Fulton v. Publisher’s Corp., 498 So. 2d 1215 (Miss. 1986).

         In order to prove defamation, a plaintiff must establish the following elements: 1) a false and

defamatory statement concerning another; 2) an unprivileged publication to a third party; 3) fault

amounting at least to negligence on the part of the publisher; 4) and either actionability of the statement

irrespective of special harm or the existence of special harm caused by the publication. Armistead v.

Minor, 815 So. 2d 1189, 1193 (Miss. 2002) (quoting Franklin v. Thompson, 722 So. 2d 688,692 (Miss.

1998)). The plaintiff’s complaint must provide allegations of sufficient particularity so as to give a

defendant notice of the nature of the complained of statement. Chalk v. Bertolf, 980 So. 2d 290, 297 (Miss.

Ct. App. 2007). The focus here will be on the first element of defamation – whether a false or defamatory

statement concerning another was made.

         a. A False and Defamatory Statement

         The Court determines whether: 1) the alleged defamatory statement bears the meaning ascribed to

it by the plaintiff and 2) whether its meaning is defamatory. Fulton v. Mississippi Publishers Corp., 498

So. 2d 1215, 1217 (Miss. 1986) (citing Manasco v. Walley, 216 Miss. 614, 630, 63 So. 2d 91, 96 (1953)).

If the trial court decides against the plaintiff on either of these issues, then the case does not proceed to

the jury. Mitchell v. Random House, Inc., 865 F.2d 664 (5th Cir. 1989) (citing Fulton, 498 So. 2d at 1216).

In Ferguson v. Watkins, 448 So. 2d 275 (Miss. 1984), the Mississippi Supreme Court refined the common




                                                     4
law defamation rule to require that: 1) the words used were clearly directed at the plaintiff and 2) the

defamation was clear and unmistakable from the words themselves and not the product of innuendo,

speculation or conjecture. Mitchell, 865 F.2d 664 (5th Cir. 1989) (citing Ferguson, 448 So. 2d 275 (Miss.

1984)). In McCullough v. Cook, the Court further clarified Ferguson by stating that an underlying

implication drawn from a factually true statement may be sufficient to render the statement false.

McCullough v. Cook, 679 So. 2d 627, 631 (Miss. 1996).

       The plaintiffs contend that the defendant’s statement: “two snakes stand out – Joel Rich and Todd

Baggett,” was clear and that the defendant intended to imply that the plaintiffs were involved in the

shooting of Ismael Lopez. At this stage in the proceedings, the Court is inclined to side with the plaintiffs

on this point. Indeed, one would be hard pressed to find a positive interpretation of being called a “snake”

since negative connotations date back at least to the Book of Genesis. Basically, such an accusation implies

that an individual is a deceitful, untrustworthy, overall unpleasant human being. Couple this with the fact

that the plaintiffs were the only two officers named from the list, and a reader could reasonably infer that

the plaintiffs are “dirty cops.” Therefore, a reasonable jury could find that the defendant’s publication is

defamatory. The plaintiffs’ complaint states a claim of action upon which relief may be granted.

       b. Malice

       It has been long the law in the State of Mississippi that police officers are considered public figures.

Pride v. Quitman County Voters League, 226 So. 2d 735, 737 (Miss. 1969). Thus, for the plaintiffs’

defamation claim to be successful, they must show that the defendant acted with actual malice.

       Actual malice is defined as a statement made “with knowledge that it was false or with reckless

disregard of whether it was false or not.” Harte-Hanks Communication, Inc. v. Connaughton, 491 U.S.

654 (1989), New York Times Co. v. Sullivan, 376 U.S. 254 (1964). A defendant acts with reckless disregard

when the defendant makes a false publication with a “high degree of awareness of…probable falsity,”




                                                      5
Garrison v. Louisiana, 379 U.S. 64, 74 (1964), or the defendant “entertained serious doubts as to the truth

of their publication.” St. Amant v. Thompson, 390 U.S. 727, 731 (1968). The plaintiffs allege that the

defendant acted with reckless disregard for the truth because the defendant had reason to doubt the veracity

of the list of officers. As evidence of the defendant’s knowledge, the plaintiffs assert that the list of officers

had been “pitched” to other news agencies and those agencies had refused to publish the information

because they could not verify the list. Therefore, the defendant should have been put on notice to further

investigate the list to determine its trustworthiness. Given these facts, a reasonable jury could find that the

defendant acted with malice. Thus, this Court finds that the use of the term “snakes,” coupled with a

disregard of the truth of the statements, is sufficient to survive a motion to dismiss.

    B. Intentional Infliction of Emotional Distress and Negligent Infliction of Emotional Distress

        The Plaintiffs’ claims for negligent and intentional infliction of emotional distress are facially

plausible and are sufficient to state a claim.

                                                  Conclusion

        Accordingly, it is hereby ORDERED that the defendant’s Motion to Dismiss for Failure to State

a Claim [10] is DENIED.

        SO ORDERED, this the 26th day of March, 2018.



                                                 /s/ MICHAEL P. MILLS
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF MISSISSIPPI




                                                        6
